Citation Nr: 1125704	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of laceration of the right hand and wrist with degenerative changes of the fingers and limitation of motion of the hand and wrist, to include consideration of limitation of motion of the right digits, neurological impairment, and right wrist ankylosis.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a right forearm disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.

8.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service connected right leg disability.

9.  Entitlement to service connection for a bilateral thigh disability.

10.  Entitlement to service connection for a bilateral ankle disability.

11.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from November 1953 to February 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004, December 2005, February 2008, and October 2008 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought by the Veteran.

The issues have been recharacterized to better reflect the evidence of record and allegations of the Veteran.  In particular, disabilities affecting the same body parts or anatomical locations have been grouped as described above.

The issues of evaluation of the right hand and wrist, as well as service connection of the right forearm, right elbow, allergic rhinitis, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was most recently denied in a rating decision issued in November 2002 which declined to reopen a previously denied claim; the underlying denial on the merits was based on a finding that there was no nexus to service shown; the denial became final in November 2003.

2.  Evidence received since November 2002 was previously considered by agency decision makers, is cumulative and redundant of evidence of record, and fails to raise the reasonable possibility of substantiating the claim.

3.  Service connection for a low back disability was most recently denied in a rating decision issued in November 2002 which declined to reopen a previously denied claim; the underlying denial on the merits was based on a finding that there was no nexus to service shown; the denial became final in November 2003.

4.  Evidence received since November 2002 was previously considered by agency decision makers, is cumulative and redundant of evidence of record, and fails to raise the reasonable possibility of substantiating the claim.

5.  Service connection for a right leg disability was denied in a rating decision issued in November 2002, based on a finding that there was no nexus to service shown; the denial became final in November 2003.

6.  Evidence received since November 2002 was previously considered by agency decision makers, is cumulative and redundant of evidence of record, and fails to raise the reasonable possibility of substantiating the claim.

7.  No left or right thigh injury is shown in service, and the preponderance of the competent and credible evidence of record is against a finding that any current bilateral thigh disability is related to a disease or injury in military service.

8.  No left or right knee injury is shown in service, and the preponderance of the competent and credible evidence of record is against a finding that any current bilateral knee disability is related to a disease or injury in military service, or to a service connected disability.

9.  No left or right ankle injury is shown in service, and the preponderance of the competent and credible evidence of record is against a finding of any current bilateral ankle disability.  Current complaints are not related to a disease or injury in military service.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the criteria for reopening a previously denied claim of service connection for a right shoulder disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence not having been received, the criteria for reopening a previously denied claim of service connection for a low back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence not having been received, the criteria for reopening a previously denied claim of service connection for a right leg disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection of a bilateral thigh disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection of a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

6.  The criteria for service connection of a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2003, December 2004, July 2007, and May 2008.  A multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying the basis for evaluation considerations; and Kent v. Nicholson, 20 Vet. App. 1 (2006), identifying the need for new and material evidence and the basis of prior denials.  

VA has obtained all available service treatment records from both periods of active duty service, assisted the appellant in obtaining relevant evidence he has identified, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities where appropriate, and afforded the appellant the opportunity to give testimony before the Board.  Social Security records have been certified by that agency to have been destroyed, and hence are not available.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  He has in fact reported the unavailability of records from several private sources and verified VA's own findings regarding VA records.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the substantive analysis with respect to all three previously denied claims is substantially the same, they are discussed together.

Service connection for right shoulder, low back, and right leg disabilities were most recently denied in an October 2002 rating decision; notice of the denial was sent in November 2002, and the unappealed decision became final in November 2003.  With respect to the right shoulder and low back, the prior denials on the merits were in an August 1977 Board decision which found that, based on an absence of credible evidence of continuity of complaints and a lack of evidence of injury in service, there was no showing of a nexus between the current disabilities and service.  Service connection for a right leg disability was denied on the merits in the October 2002 rating decision based on a finding that there was no nexus to service shown between the current disability and service.  

The evidence of record in November 2002 consisted of complete service treatment records showing no complaints of or treatment for the alleged disabilities, VA examination reports and treatment records documenting no complaints of or treatment for the alleged conditions prior to at least 1976, and statements by the Veteran that he had sustained injuries in a fall through a hatch aboard ship.

Since November 2002, the Veteran has repeated his allegations that he sustained multiple injuries in a fall aboard ship during service, to doctors, in written statements, and in testimony.  He stepped through an open hatch and fell down a ladder.  VA treatment records documenting current complaints have been received; doctors repeat the Veteran's allegations of in-service injury and continuity of complaints since that time.

The Veteran's allegations are not new.  The substance of his allegations have been repeatedly considered by agency decision makers.  They are cumulative and duplicative of evidence already of record, and hence cannot be considered new.  The repetitive allegations of an in-service fall are insufficient to reopen any of the previously denied claims.

Further, the newly obtained treatment records are not new and material evidence sufficient to reopen the claims.  The records are not probative of the question before the Board, and may not be weighed in determining whether new and material evidence has been submitted.  Although these records were created after November 2002, and include discussions by providers regarding a relationship between military service and current complaints, all such discussions are based on the Veteran's previously considered and specifically rejected accounts of an in-service fall and injuries.  An August 1977 Board decision discussed the allegation of in-service injury, and found the evidence of record, to include service treatment records and post service treatment records and lay statements, contradicted the allegations.  The Board found that the alleged injuries had not occurred.  Subsequent medical opinions and discussions based on the Veteran's report of a history of such are based on an inaccurate factual basis and cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

New and material evidence not having been received, reopening of previously denied claims of service connection for right shoulder, low back, and right leg disabilities is not warranted.

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Degenerative joint disease is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral Thigh Disability

The Veteran has alleged that he sustained an injury of his thighs during service in a fall through a hatch and down a ladder aboard ship.

As was discussed above, the allegation of such a fall in service has been previously considered and rejected.  No such incident occurred.  Service treatment records document no fall as the Veteran describes, nor do those records show any injury of either thigh.  Entry and separation physicals in 1953, 1957, and 1958 show no current or past thigh problems or injuries.

The Veteran has alleged that records from his first period of service are missing, and that those records would document his alleged fall.  He argues that his complete records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) storage facility in St, Louis, Missouri.  However, the Veteran's complete service treatment records, covering both periods of his active duty enlistment from 1953 to 1958, were associated with his VA file when the Veteran filed his initial claim for benefits in 1971, prior to the 1973 fire.  The presence of treatment and examination reports spanning his entire active duty service period attests to the record's completeness.

Moreover, although the Veteran filed numerous claims seeking compensation for various disabilities from 1971 to 2003, he did not previously mention any thigh disability as is now claimed.  He was treated in 1969 for a fractured left femur after a serious accident at work after service separation, but even during treatment for that injury did not mention a general bilateral thigh problem.  Medical records show no ongoing treatment for any thigh problems after service; he reported thigh pain in 1986, but there were no clinical findings or diagnosis of the thighs at that time. Although the Veteran complained in recent years of radiating low back pain, right leg neurological problems, and generalized pain from rheumatoid arthritis, no specific disability of either thigh is diagnosed.  Hence, no doctor or other medical care provider has indicated that there is a nexus to service for any thigh problems.

The Veteran's lay complaints of thigh problems are evidence of a current disability, and he has opined that his problems are related to service.  His reports of current problems, as they involve observation of pain and impairment through the five senses, are competent evidence of disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his opinion regarding causation is not credible or competent.  It is not credible because his accounts of the injury have been repeatedly refuted.  It is also noted that the Veteran has a history of misrepresenting the causes of his injuries; in service, in connection with the laceration of his wrist, he reported that he had fallen off a porch onto glass.  An in-service investigation revealed, however, that he had been stabbed by a woman after he struck her.  Navy investigators found willful misconduct in connection with his injury, and determined it was not in the line of duty, as shown in reports in her service records.  It is unclear how service connection was then granted for the residuals of this injury, but such question is not before the Board at this time.

His opinion is not competent because he lacks the specialized knowledge and training required to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)..  This is not a situation where an event occurred and the Veteran immediately observed a result, such as a bruise or laceration.  Many years passed between service and the rise of the thigh problems.  There is no continuity of complaints or symptoms; the Veteran is required to form hypotheses and draw conclusions in forming his opinion, and it therefore not competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board recognizes that the Veteran has, generally, alleged that he sought private medical treatment for an assortment of injuries and problems between 1958 and 1971, when he first came to VA.  He has stated, and VA development attempts appear to confirm, that any records of private treatment over those years are unavailable.  However, the Board concludes that such records, if they ever existed, did not involve treatment for the currently claimed conditions.  The Veteran has established that his allegations are not fully credible; they are directly contradicted by the evidence of record or disputed by circumstance, as discussed above.  The earliest available treatment records fail to document complaints of the claimed conditions or an extended prior history of problems as now alleged by the Veteran. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral thigh disability is not warranted.

B.  Bilateral Knee Disabilities

Although the knees may represent separate service connectable disabilities, the analysis is identical for the left and right joints, and hence they are discussed together here.

The Veteran alleges that his current bilateral knee problems are secondary to his right leg disability.  As was discussed above, service connection for a right leg disability remains denied, and hence any claim of service connection secondary to the right leg must also be denied.  Hence, service connection for bilateral knee disabilities on a secondary basis is not warranted.

The Board has alternatively considered both direct and presumptive service connection for the knee disabilities, to ensure a full and fair adjudication of the claim.

Service treatment records reveal no treatment for or complaints of any left or right knee problems.  No injuries of either knee are noted in service treatment records, and objective examinations and subjective histories provided on 1953, 1957, and 1958 examinations for enlistment and separation are negative for any knee complaints or findings.

The earliest indications of knee problems was in the late 1980's, the Veteran reported generalized joint pain.  However, he did not complain specifically of knee problems, and treatment records concentrated on the right arm, back and neck.  A 1988 VA rheumatology note noted crepitus, but no functional knee impairment.  He made no complaints of knee problems at a July 1992 VA examination which focused on orthopedic complaints.  At a private July 2000 orthopedic evaluation, both knees showed crepitus, but there was no limitation of motion, heat, swelling, or complaint of pain or impairment.  Treatment records demonstrate continued complaints of generalized joint pain.  The Veteran has been diagnosed with rheumatoid arthritis; service connection for this disease was denied in an unappealed June 2010 rating decision.  A diagnosis of degenerative arthritis of the knees is not reflected in the records.

In the absence of any disease or injury in service, no VA examination with respect to the knees was warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no credible and competent evidence of any mechanism in service by which the current complaints of bilateral knee problems could have been caused.  The Veteran did not fall as alleged.  He was not treated for nor did he complain of knee problems in service; the first indications of knee problems were not for 30 years following separation from service, well outside any applicable presumptive period.  Further, no listed presumptive condition has been diagnosed.

There is no showing of a nexus to service, be it direct, secondary, or presumptive.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Service connection for a bilateral knee disability is not warranted.

C.  Bilateral Ankle Disability

As the analysis with respect to each ankle is substantially the same, they are discussed together.  The Veteran again alleges that he injured his left and right ankles in a fall through a hatch aboard ship. 

Service treatment records reveal that at the 1953 entry examination, at a 1957 re-enlistment examination, and at the 1958 separation examination, there is no finding or report of any left or right ankle complaints or problems.  Doctors noted nothing on objective examination, and the Veteran did not report any subjective impairment of either ankle.  A single notation of referencing the right ankle is reflected in the treatment records; in May 1954, the Veteran had a reaction to the penicillin used to treat his gonorrhea, and swelling and tenderness on the anterior surface of the right ankle was noted.  The doctor noted that the reaction "completely resolved" and the Veteran returned to duty.

Post service treatment records document complaints of generalized joint pain, related to a diagnosis of rheumatoid arthritis.  The Veteran did not make a specific reference to ankle pain, however.  Current records do not includes any diagnosis of left or right ankle disabilities or diseases.  No degenerative joint disease is indicated, and despite repeated orthopedic work-ups, the Veteran has failed to register any specific complaint with regard to his ankles.  He has complained of referred pain from his flat feet in his ankles, but doctors have no identified any actual disability of the ankles themselves.  Service connection for flat feet was denied in an unappealed October 2009 rating decision.

Even presuming that the Veteran's current complaints of bilateral ankle pain represent competent evidence of a disability, there is no evidence of any nexus to service.  The alleged injury simply did not occur.  The sole reference to any ankle problem in service is shown by contemporaneous records, and the absence of any subsequent problems, to be acute and transitory.  There is an absence of any treatment for or complaint of ankle problems for decades following service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral ankle disability is not warranted.


ORDER

New and material evidence not having been received, reopening of a previously denied claim of service connection for a right shoulder disability is not warranted; the claim remains denied.

New and material evidence not having been received, reopening of a previously denied claim of service connection for a low back, and right leg disability is not warranted; the claim remains denied.

New and material evidence not having been received, reopening of a previously denied claim of service connection for a right leg disability is not warranted; the claim remains denied.

Service connection for a bilateral thigh disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.



REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claims, and to clarify the issues on appeal.

I.  Evaluation of Right Hand and Wrist, Service Connection of Right Elbow and Forearm

The Veteran has alleged entitlement to an evaluation in excess of 10 percent for a disability currently styled as "residuals of laceration of right hand and wrist with degenerative changes of the fingers and limitation of motion of the hand and wrist."  He has additionally alleged entitlement to service connection for ankylosis of the right wrist and ankylosis of various digits of the right hand, as well as nerve damage, forearm impairment, and a right elbow disability.

The claims of ankylosis of the wrist and fingers are very clearly already included in the evaluation issue on appeal.  Ankylosis is a degree of impaired motion, not a separate and distinct disability.  Further, it is unclear from the evidence of record and the Veteran's statements what manifestations of disability are associated with each of the claimed conditions.  His reports indicate a great deal of overlap among his claims.  On remand, an examination with detailed findings describing all manifestations of the right wrist laceration is required to clarify the claims.

Such examination will also provide current findings relevant to the evaluation of the service connected disability.  The most recent examination appears to be dated in 2007, more than four years ago.  In light of the diagnoses of progressive diseases such as degenerative arthritis and statements regarding worsening of the conditions, such updated findings are necessary.

Finally, the Veteran indicated at his January 2011 Board hearing that VA doctors have recently opined regarding the extent of his right upper extremity disabilities and their relationship to each other and to service.  On remand, updated VA treatment records from the VA medical center (VAMC) at Temple must be obtained.

II.  Allergic Rhinitis

The duty to assist includes an obligation to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records reveal an episode of treatment for rhinitis while on active duty in January 1955.  Although records indicate this was an acute and transitory infection which resolved completely with treatment, current competent evidence demonstrates respiratory problems.  In light of in-service treatment and current disability, and mindful of the low threshold for examination under McLendon, examination is required.

III.  Hearing Loss

The Veteran alleges noise exposure in service while stationed aboard an aircraft carrier.  The evidence of record is insufficient to establish the extent of his exposure.  There is some indication he served as a steward, which would not have entailed overmuch noise exposure, but this is not verified by official records.  On remand, verification of the Veteran's duties should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from VAMC Temple and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Obtain personnel records sufficient to establish the Veteran's duty stations, positions, and duties during service.

3.  Schedule the Veteran for a VA hand/joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should fully and in detail describe all current manifestations and residuals of the in-service laceration of the right hand and wrist, to include discussion of disability of the forearm and elbow, if any.  The examiner should state whether it is at least as likely as not that any current elbow or forearm disabilities are caused or aggravated by the service connected laceration.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA respiratory examination; the claims folder must be reviewed in conjunction with the examination.  The examiner should identify any current respiratory disability, and must opine as to whether it is at least as likely as not that any such condition is related to in-service treatment for pharyngitis and rhinitis.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


